Citation Nr: 1412036	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD) on an extraschedular basis.  

5.  Entitlement to service connection for a back disability, to include as secondary to pes planus with bunions.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to CAD.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1988.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions dated in April 2006 and June 2007 from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is included in the claims file.

In May 2011, these matters were remanded by the Board for further development. 

Following the RO's most recent adjudication of the Veteran's claims in an a December 2013 supplemental statement of the case, additional evidence was submitted to VA, but such evidence is not pertinent to claims decided herein.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

As noted in the Board's May 2011 remand, the issue of entitlement to service connection for a bilateral knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is again referred to the AOJ for appropriate action.  

The issues of service connection for a back disability, to include as secondary to pes planus with bunions, and for an acquired psychiatric disorder, to include as secondary to CAD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, hypertension, and erectile dysfunction each began many years after service, and are in no way related to service.

2.  The Veteran's CAD does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that any extraschedular rating at any point during the appeal period is required to accord justice.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2013).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The criteria for a rating in excess of 30 percent for CAD on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as hypertension and type II diabetes mellitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, as clarified by the Veteran's then-attorney during the January 2011 Board hearing, the Veteran is claiming service connection for diabetes, hypertension, and erectile dysfunction on a direct basis only, and not as secondary to any service-connected disability, such as CAD.  See 38 C.F.R. § 3.310.  In this regard, private medical opinions submitted by the Veteran from Dr. G.K. and Dr. P.H., dated in April 2009 and April 2010 respectively, specifically state that the Veteran's hypertension, diabetes mellitus, and erectile dysfunction are not secondary to his cardiac condition or CAD.

As reflected in his January 2011 testimony before the Board, the Veteran contends that his current diabetes, hypertension, and erectile dysfunction are directly related to his period of service from June 1973 to November 1988.  Specifically, the Veteran asserts that, while he was not diagnosed with such disorders until the 2000s, there were signs and symptoms of the disorders in service and in the years following service, including higher blood pressure readings.

The record, including the Veteran's own statements during his January 2011 Board hearing, reflect that diabetes, hypertension, and erectile dysfunction were first diagnosed in the 2000s; the earliest indication of any such disorder in the record is dated in 2004, and subsequent notes reflect a history of diabetes and hypertension dating back to 2003.  Furthermore, the weight of the evidence suggests that no such disability existed until that time.

Service treatment records reflect no findings pertinent to any of the claimed disorders.  At the time of his October 1988 examination for separation form service, the Veteran had a normal evaluation of his genitourinary system, urinalysis was negative for albumin or sugar, and blood pressure was measured to be 110/80 and 104/66.  At that time, while reporting a history of several health problems, the Veteran reported that he did not have and had never had high or low blood pressure or sugar or albumin in his urine, and reported no symptoms pertinent to diabetes, hypertension, or erectile dysfunction.  

Simply stated, the Veteran at that time was providing highly probative evidence against his own claims. 

On March 1989 VA examination, blood pressure was measured to be 130/80, 120/80, and 120/80, blood glucose was measured as within normal range, and no symptoms related to erectile dysfunction were reported.  VA treatment records between 2000 and 2003, while reflecting treatment for several health concerns, reflect no complaints of erectile dysfunction or any problems related to hypertension or diabetes, despite frequent blood pressure testing; in December 2001, blood pressure was measured to be 133/82, and in April 2002 it was measured to be 117/82.  Moreover, the Veteran filed service connection claims for various disabilities in November 1988, January 2002, and May 2003, but none of the claims were for hypertension, diabetes, or erectile dysfunction.  

In short, there is no evidence substantiating the Veteran's assertions that his claimed disabilities, which the Veteran's concedes were not diagnosed until the 2000s, began in service, and neither the Veteran nor any of his representatives has suggested any other way that any such claimed disability might be etiologically related to service.  Thus, the weight of the evidence reflects that the Veteran's diabetes mellitus, hypertension, and erectile dysfunction each began many years after service, and are in no way related to service.  In this regard, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable in this case, and any claim for secondary service connection based on any of these claimed disabilities, such as any claim of erectile dysfunction as secondary to diabetes, must also fail.

Accordingly, service connection for diabetes mellitus, hypertension, and erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  For reasons cited above, there is significant evidence against these claims.

Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's CAD is rated 30 percent disabling under Diagnostic Code (DC) 7005 for arteriosclerotic heart disease (coronary artery disease) where a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7005.  

In its May 2011 decision, the Board denied a schedular rating for CAD in excess of 30 percent, as there was no evidence of acute congestive heart failure or between 3 and 5 METs, and the Veteran's ejection fraction had consistently been higher than 50 percent.  

However, the Board found "indications that the Veteran's service-connected CAD may present an exceptional and unusual disability picture."  It therefore instructed the RO to submit the Veteran's claim on an extraschedular basis to the Under Secretary for Benefits or Director of Compensation and Pension Service, after providing a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue, pursuant to 38 C.F.R. § 3.321(b)(1).  

38 C.F.R. § 3.321(b)(1) states that, to accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," including "marked interference with employment" and "frequent periods of hospitalization."  When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 115-116.

Pursuant to the required submission from the RO, the Director of Compensation and Pension Service submitted a memorandum, dated in November 2013, reviewing the Veteran's case, and concluding that "[n]o unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical," and that "[e]ntitlement to an extra-schedular evaluation for CAD is not established."

The Veteran essentially asserts that his service-connected CAD warrants an extraschedular rating because (1) the rating criteria do not contemplate his various symptoms and (2) his disability markedly interferes with his ability to work.  

The Veteran's service-connected CAD has been manifested by subjective complaints of occasional chest pain, shortness of breath, dizziness, fatigue, and numbness in his left arm.  Dyspnea, fatigue, angina, dizziness, and syncope are explicitly contemplated in the criteria for a 30 percent rating under DC 7005.  While the Veteran, on February 2006 VA examination and during his January 2011 Board hearing, complained of occasional left arm numbness, the medical record does not contain any objective evidence of such left arm numbness, or any suggestion that, if such numbness exists, it is in any way related to the Veteran's CAD.  

In this regard, the Board also notes that a letter from the Veteran's private physician, Dr. P.H., dated in April 2010, reflects the opinion that the Veteran's chest pain was actually not related to his CAD.  The Board therefore finds that the symptoms of the Veteran's CAD are reasonably contemplated by the criteria for a 30 percent rating under DC 7005.  As noted in the January 2011 Board decision, it is important for the Veteran to understand that a 30 percent disability rating, by definition, indicates a disability that would interfere with work.  If it did not cause the Veteran problems, there would be no basis for the current 30 percent rating.  

Furthermore, the record does not reflect that the Veteran's CAD has resulted in marked interference with employment.  Initially, while he has asserted that, when he worked, his CAD resulted in loss of work, the record reflects that the Veteran has not worked since before 2004; Social Security Administration (SSA) records reflect that the Veteran was considered by SSA to be unemployable effective October 2003, due to affective and mood disorders.  Also, the Veteran's assertions of any missed work due to CAD are not substantiated by any statements from employers or any other evidence of record.

Moreover, the Veteran's assertions of how much work he missed due to his CAD, when he worked, have been inconsistent and are not credible.  On June 2004 VA examination, he reported that his CAD resulted in two to three days lost from work in one month.  On February 2006 VA examination, he reported that his CAD "resulted in 3 times lost from work per week," stating that his symptoms "occur intermittently, as often as 2-3 times a week, with each occurrence lasting 15 to 20 minutes," and that when such symptoms occurred, he had to sit down and rest until they subsided.  The Veteran's report of "3 times lost from work per week" clearly appears to refer to times lost during his flare-ups "lasting 15 to 20 minutes," and requiring him to sit down and rest until his symptoms have subsided; they do not suggest that the Veteran lost three days of work per week due to his CAD.

During the January 2011 hearing, the Veteran's then attorney stated to the Veteran that "the reports and the exams back in 2004 and 2006 stated that you were losing about three days per week due to fatigue and symptoms related to your heart," and asked the Veteran "would you say that's about right?"  The Veteran replied that he would, as in his job as a selector, he had to pull orders very quickly, and when he was fatigued and in pain he could not "function at the level" necessary to do his job.  Thus, when the Veteran's then-attorney mistakenly suggested that the 2004 and 2006 reports indicated that the Veteran had lost 3 days of work per week, the Veteran confirmed that this was true, in contradiction to his earlier statements on VA examinations.

The Board finds the Veteran's contradictory statements regarding his missed time from work due to CAD not accurate.  There are no other indications in the record that the Veteran's CAD has been productive of such factors as marked interference with employment or frequent hospitalization.  

Thus, the overwhelming weight of the evidence suggests that the Veteran's CAD does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, no extraschedular rating in this case at any point during the appeal period is required to accord justice to the Veteran.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in June 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  While the June 2011 notice letter was provided subsequent to the initial RO determinations, after issuance of the letter and opportunity for the Veteran to respond, a December 2013 supplemental statement of the case (SSOC) reflects the most recent readjudication of the claims.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and several letters from private medical providers have been obtained.

Also, the Veteran was provided a VA examination of his claimed CAD in June 2004 and February 2006.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examinations of the Veteran by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes the Veteran's then-attorney's contention during the January 2011 hearing that no service treatment records were associated with the claims file aside from dental records, and the Board instructed the RO to attempt to obtain any such treatment records in its May 2011 remand.  However, service treatment records, including entrance and separation examination reports, have been associated with the claims file.  There have been no further assertions by the Veteran or any of his representatives, or any other indication, that such records are in any way incomplete.  

Furthermore, a VA examination was not obtained for any of the Veteran's service connection claims herein decided.  As discussed above, the evidence does not establish any in-service disease or event to which any current disability can be linked, and there is no medical or other competent evidence suggesting a nexus between any of his claimed disabilities and service or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO substantially complied with the Board's January 2011 remand instructions.  Service treatment records are associated with the claims file, and the RO properly submitted the Veteran's increased rating claim on an extraschedular basis to the Director of Compensation and Pension Service.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the May 2011 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied. 

Service connection for erectile dysfunction is denied.

A rating in excess of 30 percent for CAD on an extraschedular basis is denied.


REMAND

Regarding the Veteran's back disability claim, following the RO's most recent adjudication of the claim in December 2013, the Veteran submitted subsequent medical evidence pertaining to a relationship between his feet disability and his back problems, as well as a workers' compensation agreement dated in March 2000 reflecting that he sustained a compensable back injury at work in October 1999; no medical or other such records in connection with this workers' compensation agreement have been associated with the claims file.  

Also, in its May 2011 remand, the Board instructed that the Veteran be provided an examination and opinion as to whether his current lumbar spine disability was proximately due to, the result of, or aggravated by his service-connected pes planus disability.  In March 2012, a VA examiner opined that the Veteran's back condition was not caused by his foot condition, but did not provide an opinion as to whether any such back condition was aggravated by his foot condition.

Regarding the Veteran's claim for an acquired psychiatric disorder, in the May 2011 remand, the Board instructed that an opinion be given as to whether the Veteran's symptoms are sufficient to meet the DSM-IV criteria for a mood disorder due to a service connected medical condition, identifying the medical condition to which any diagnosed mood disorder was related.  In March 2012, after examining the Veteran, a VA clinical psychologist stated that examination yielded no evidence of current impairing mood symptoms, and that his current presentation was most consistent with a diagnosis of personality disorder with antisocial features.  However, the examiner acknowledged that "depressive symptoms are documented throughout his treatment record," and that "[a]affording [the Veteran] the benefit of the doubt, it should be noted that depressive disorders are cyclical in nature, such that there can exist periods of time that an individual is relatively symptom-free."  Also, while the examiner noted that "[a]t no time in describing his symptoms did [the Veteran] so much as mention his cardiovascular disease or its effect on his mood," and that "he cited his primary stressor as his lack of activity and structure in his day-to-day routine," the examiner did not provide an opinion as to whether any mood disorder that existed at any point during the appeals period was aggravated by the Veteran's service-connected CAD.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

A February 2011 letter from a private psychologist, R.M., expresses the opinion that the Veteran had major depressive disorder causally related to his cardiovascular disease.  However, R.M. provided little explanation for this nexus opinion other than reliance on the Veteran's own reported history, and did not explain the extensive VA mental health records from December 2000 to January 2005, an April 2004 VA psychological evaluation report, and a June 2004 VA examination report, diagnosing various psychiatric disorders but not relating any such disorders to CAD or any other such service-connected disability, while relating such mental disorders to other circumstances.

Given the conflicting and highly equivocal information regarding whether, from the time of the Veteran's April 2004 claim for service connection, he has had an acquired psychiatric disorder aggravated by CAD, an opinion addressing this question should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide all medical and other pertinent records in connection with his March 2000 workers' compensation agreement regarding his October 1999 back injury, or the information and authorization for VA to obtain such records.  All records and/or responses received should be associated with the claims file.  

2.  Forward the Veteran's claims file to the VA examiner who conducted the March 2012 back examination, and ask that an addendum opinion be provided regarding the etiology of any back disability.  

Following a review of the claims file, to include service and post-service medical records, and the March 2012 examination results, the examiner is requested to determine whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current lumbar spine disability has been aggravated (permanently increased in severity beyond natural progression) by his service-connected pes planus disability.  

The examiner should consider the April 2009, April 2010, and March 2012 medical opinions provided by Drs. G.K., P.H., and D.S.

A complete rationale for all opinions must be provided.  In this regard, the Board must not that the Veteran is not always an accurate historian of his disabilities.   

If the March 2012 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

3.  Forward the Veteran's claims file to the VA examiner who conducted the March 2012 mental health examination, and ask that an addendum opinion be provided regarding the etiology of any psychiatric disability.  

Following a review of the claims file, to include service and post-service medical records, including the June 2004 VA examination report, February 2011 statement from Dr. R.M., and March 2012 VA examination report, the examiner is requested to answer the following questions:

(a)  Is it at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran has at any time since April 12, 2004, met the DMS-IV criteria for a mood disorder or any other psychiatric disability; and 

(b) If so, has such disability been aggravated (permanently increased in severity beyond natural progression) by his service-connected CAD or bilateral foot disability?  

A complete rationale for all opinions must be provided.  In this regard, the Board must not that the Veteran is not always an accurate historian of his disabilities.   

If the March 2012 VA examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.

If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner to provide the requested opinions and information.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


